Citation Nr: 1010804	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  07-16 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Service connection for residuals of a low back injury.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from April 1968 to April 1970.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in May 2006 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  In September 2009, the Board 
remanded this matter for additional development.       


FINDING OF FACT

The evidence of record does not preponderate against the 
Veteran's claim that his service relates to his current lower 
back disorder.  


CONCLUSION OF LAW

The Veteran's lower back disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
Veteran's claim, the Board has determined that the evidence 
supports a grant of the benefits sought.  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the Veteran, and remand for such 
notice and/development would be an inefficient use of VA time 
and resources.  

II.  The Merits to the Claim for Service Connection

The Veteran claims that he incurred a lower back disorder 
while serving in the Republic of Vietnam during the Vietnam 
Conflict.  In the May 2006 rating decision on appeal, the RO 
denied the Veteran's claim.  For the reasons set forth below, 
the Board disagrees with that decision.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2009).  When a Veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
Veteran served, the Veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2009).

Generally, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

In this matter, service connection is warranted because the 
evidence shows that the Veteran has a current lower back 
disorder, shows that he experienced a lower back disorder 
during service, and shows that service relates to the current 
lower back disorder.  VA compensation examination reports of 
record dated in April 2007 and January 2010 note diagnoses of 
degenerative arthritis of the lumbosacral spine involving 
nerve root compression at L5-S1 and consequent radiculopathy 
and sciatic pain into the left buttock.  Service treatment 
records indicate that the Veteran injured his lower back in a 
helicopter crash in November 1968.  And, based on the 
Veteran's statements, and the findings of the January 2010 VA 
examiner, the record does not preponderate against the 
Veteran's claim that the current disorder and service are 
related.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) 
(to deny a claim on its merits, the evidence must 
preponderate against the claim).

First, in lay statements in the record, the Veteran indicates 
that since his in-service lower back injury, he has 
experienced symptoms consistent with his current lower back 
disorder.  In a February 2006 statement of record, the 
Veteran indicates that he has experienced a continuity of 
symptomatology since service due to periodic flare ups "over 
the years."  See 38 C.F.R. § 3.303(b).  

The Board notes that a layperson is generally not capable of 
opining on matters requiring medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).   

But lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  Indeed, when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007). 

In this matter, the Board recognizes the Veteran's competence 
to attest to such a symptom as back pain.  Such a symptom is 
"observable" and not medical in nature.  As such, the 
Veteran's statements support his claim that service 
connection is warranted in this matter based on a continuity 
of symptomatology since the in-service helicopter crash in 
which he was injured.  See 38 C.F.R. § 3.303(b).   

Second, medical evidence of record does not preponderate 
against the Veteran's claim to service incurrence of his 
lower back disorder.  The January 2010 VA examiner 
corroborated the Veteran's claims.  After indicating review 
of the claims file and personal examination of the Veteran, 
the examiner stated that it was as likely as not that the 
Veteran's lower back disorder related to "the helicopter 
crash that he was involved in while in Vietnam."  

The Board notes that the April 2007 VA examiner found that 
the Veteran's lower back disorder was likely unrelated to 
service.  However, the Board finds this opinion to be of 
limited probative value on the issue of medical nexus.  See 
Evans v. West, 12 Vet. App. 22, 30 (1998) (the Board must 
account for the evidence it finds persuasive or unpersuasive, 
and provide reasons for rejecting material evidence favorable 
to the claim).  Although this examiner indicated review of 
the claims file, his nexus opinion is based on an incorrect 
premise.  In short, this examiner opined that service and 
current disorder were unrelated because "[t]here has been 
more than 30 years without complaints of pain nor medical 
treatments" for the lower back disorder.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999).  As indicated, the record 
demonstrates the opposite - the Veteran states clearly that 
he has experienced symptoms of his disorder over the years 
since service.  See Layno, supra.    

In sum, the Board finds service connection warranted here 
based on the Veteran's own statements, and those statements 
noted in the January 2010 VA examination report.  Each 
supports the Veteran's claim that he has experienced a 
continuity of symptomatology since service, and that his 
current lower back disorder is related to his in-service 
lower back injury.  The negative finding by the April 2007 
examiner does not preponderate against this supportive 
evidence.  See Alemany, supra.  








	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for degenerative disc disease and 
intervertebral disc syndrome, of the lumbosacral spine, is 
granted.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


